DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 12/08/2021 is acknowledged.

Claims 9-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation " further comprising 0.01 wt% to 2 wt% of a wetting agent." in Claim 1.  However, claim 1 recites a composition comprising a list of components, closing with “the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Betz et al. (USPN 6,419,989).
	In col. 3, line 31 to col. 4, line 3 and col. 9, lines 66 to col. 10, line 4, Betz et al. teach a liquid slurry comprising 5-80% of a coating material I comprising a nonionic polyurethane polyol (col. 6, lines 17-21) and a crosslinker exemplified by melamine resins (col. 5,lines 23-26), added to a dispersion component II consisting substantially of water; wherein prior to adding the material I to the dispersion component II, an alkali metal salt and wetting agents may be added to the component II. (See col. 13, line 66 to col. 14, line 6)
	While Betz et al. does not specify the particular percentages for the metal salt or wetting agent,  with all the components of the liquid, one of ordinary skill in the art would have found it prima facie obvious to determine a workable or even optimum range of the components , which would fit the claimed percentage, as the amount of water/solvent would still be at least about 50% water (col. 10, line 2).  “[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within 
	Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was made, to have components of the slurry liquid coating composition that fit the recited ranges.
	Further, regarding claims 6 and 7, the species of melamine resin recited in the claims is encompassed in the teachings of melamine resin in Betz et al.
	The claim to the two types of species of melamine suggest a lack of criticality of either species of melamine resin.  The applicant has not shown unexpected results from the particulars of either of particular species of melamine resin in the embodiment of this invention.

 Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al. (US 2007/0093576).
	In ¶’s 4, 5 and 56, Albrecht et al. teach a liquid coating composition comprising a nonionic polyurethane ether polyol (¶ 34) and a 5-98% of a binder (based on  the overall solids), including melamine resins and derivatives (¶’s 52 and 53).
	In ¶’s 92, 94 and 96, Albrecht et al. teach the coating composition to comprise alkaline earth metal salt stabilizers (i.e., calcium salt), and emulsifiers (wetting agent), in amount of 0.01 to 10%.
	Each of the examples show a waters/solvent content of at least 50%.
	While Albrecht et al. does not specify the particular percentage for the nonionic polyurethane ether polyol in a single embodiment with the other ingredients of the liquid coating, one of ordinary skill in the art would have found it prima facie obvious to determine a workable or even optimum range of 
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to arrive at applicant’s invention because the claimed subject matter falls within the generic embodiments of the prior art and the person of ordinary skill in the art would have expected all the embodiments of the prior art to work successfully. 
	Further, regarding claims 6 and 7, the species of melamine resin recited in the claims is encompassed in the teachings of melamine resin in Albrecht et al.
	The claim to the two types of species of melamine suggest a lack of criticality of either species of melamine resin.  The applicant has not shown unexpected results from the particulars of either of particular species of melamine resin in the embodiment of this invention.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE